DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the phrase “axial movement of the striking cylinder” is not explained with reference numbers or any understanding of how the cylinder moves.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the axial movement of the striking cylinder must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for having a piston moving in a cylinder, does not reasonably provide enablement for an axial movement of the striking cylinder.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Presumably the cylinder does .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obergfell (US 3850359 A).
Regarding claim 1, Obergfell discloses a driving tool (20) comprising: a striking cylinder (26) including a piston (28) configured to be actuated by a combustion pressure of a mixed gas of compressed oxidant and fuel (col. 3, lines 1-57); a combustion chamber (24) in which the mixed gas of compressed oxidant and fuel is to be combusted; a valve member (38) configured to open and close communication between the striking cylinder and the combustion chamber; 
a striking cylinder exhaust valve (62 and/or exhaust port 154/156) configured to open and close communication between the striking cylinder and an outside; and a combustion chamber exhaust valve (62 and/or exhaust port 154/156) configured to open and close communication between the combustion chamber and the outside while the communication between the striking cylinder and the combustion chamber is closed (abstract, col. 2, lines 15-38, col. 3, lines 20-57, col. 5, lines 1-27, col. 7, lines 60-67, col. 8, lines 1-25, col. 9, lines 1-39, col. 10, lines 31-col. 11, line 64, figs. 1-6).
the regulating assembly 50 maintains the pressures of the compressed air from the source 42 and the fuel gas from the source 44 in step, a proper combustible mixture is always supplied to the chamber 24 by the control valve assembly 40 in various settings of the regulator assembly 50. Obviously, for different combustible materials, the proportion of air to the fuel may vary, and these differences are easily adjusted in the regulating assembly 50” (col. 11, line 55-64).
Regarding claim 3, Obergfell discloses an operation of opening and closing the striking cylinder exhaust valve and an operation of opening and closing the combustion chamber exhaust valve are performed in conjunction with each other (abstract, col. 2, lines 15-38, col. 3, lines 20-57, col. 5, lines 1-27, col. 7, lines 60-67, col. 8, lines 1-25, col. 9, lines 1-39, col. 10, lines 31-col. 11, line 64, figs. 1-6).
Regarding claims 4 and 9, Obergfell discloses the striking cylinder exhaust valve (62) and the combustion chamber exhaust valve (62) are integrally formed and the striking cylinder exhaust valve includes a striking cylinder exhaust port provided at a top dead point position of the piston and configured to communicate the outside and an inside of the striking cylinder (col. 3, lines 20-67, col. 4, lines 1-63, figs. 1-6, col. 8, lines 20-67, figs. 1-6).
Regarding claims 5 and 7, Obergfell discloses a main body part (22) including the striking cylinder and the combustion chamber (figs. 1-6); and a handle part (22B) extending from the main body part, wherein the striking cylinder exhaust valve is provided at one side part of the striking cylinder with respect to an extension direction of the handle part and the combustion chamber exhaust valve (38/62) is provided at one side part of the combustion chamber with respect to the extension direction of the handle part (col. 3, lines 20-67, col. 4, lines 1-63, figs. 1-6, col. 8, lines 20-67, figs. 1-6).
Regarding claims 6 and 8, Obergfell discloses the striking cylinder exhaust valve (38) and the combustion chamber exhaust valve are configured to be actuated by axial movement of the striking cylinder (see U.S.C. 112 rejection for confusion of cylinder moving).
Regarding claim 10, Obergfell discloses the combustion chamber exhaust valve has a plate-like valve member (38A or 38B and/or flanged sleeve 66, fig. 1).

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-6pm, 8-10pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F LONG/Primary Examiner, Art Unit 3731